On July 10, 1992, the petitioner, William Scott Morris, was indefinitely suspended from the practice of law in Kansas, to be effective from December 17,1990, which was the date of his original temporary suspension. In re Morris, 251 Kan. 592, 834 P.2d 384 (1992).
On July 7, 2000, Morris filed a petition with this court for reinstatement to the practice of law in Kansas. The petition was referred to the Disciplinary Administrator for consideration by the Kansas Board for Discipline of Attorneys, pursuant to Supreme Court Rule 219 (2000 Kan. Ct. R. Annot. 274). On June 26, 2001, a hearing was held before a panel of the disciplinary board in the office of the Disciplinary Administrator.
On July 23, 2001, the panel filed its report setting out the circumstances leading to Morris’ suspension, a summary of the evidence presented, and the panel’s findings and recommendations. The panel unanimously recommended that Morris’ petition for reinstatement to the practice of law in Kansas be granted. Since the panel report recommends reinstatement, no response is required by petitioner, and, pursuant to Supreme Court Rule 219(d), the matter is deemed submitted for consideration by this court.
The court, after carefully considering the record, accepts the findings and recommendations of the panel that petitioner be reinstated to the practice of law in Kansas.
It Is Therefore Ordered that William Scott Morris be reinstated to the practice of law in the state of Kansas, and the Clerk of the Appellate Courts is directed to enter petitioner’s name upon the roster of attorneys engaged in the practice of law in Kansas.
It Is Further Ordered that this order shall be published in the official Kansas Reports.
Effective this 10th day of September, 2001.